The opinion of the court was delivered, July 7th 1870, by
Sharswood, J.
— In The Directors of the Poor of Chester County v. Malany, argued at January Term 1870, we had occasion to consider the subject of the jurisdiction in pauper cases, and it was held that, in controversies between contending townships, the jurisdiction was exclusively in the Quarter Sessions, by virtue of the 23d section of the Act of Assembly of June 13th 1836, Pamph. L. 530, and the 13th section of the Act of March 21st 1806, 4 Sm. L. 332. Nor can a promise by the overseers of one township to another divest the jurisdiction. If the township was not legally liable for the maintenance of the pauper, the promise of the overseers could not impose that responsibility upon it: Berks County v. Pile, 6 Harris 493. Nor can consent give jurisdiction. There was no error therefore in the charge of the learned judge below directing a verdict for the defendants.
Judgment affirmed.